FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30239

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00279-ALH

  v.
                                                 MEMORANDUM *
RANDALL ALLEN BROWN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Randall Allen Brown appeals from the 46-month sentence imposed

following his guilty-plea conviction for two counts of bank robbery, in violation of

18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brown contends that the district court procedurally erred at sentencing by

presuming that the Guidelines range was reasonable and by failing to explain why

it was rejecting his arguments for a lower sentence. Brown further contends that

the sentence imposed is substantively unreasonable. The record reflects that the

district court made an individualized determination based on the facts, adequately

explained the sentence, and did not otherwise procedurally err. See United States

v. Carty, 520 F.3d 984, 991-93, 995 (9th Cir. 2008) (en banc). Additionally, in

light of the totality of the circumstances, the sentence at the bottom of the

Guidelines range is substantively reasonable. See id. at 993-94.

      AFFIRMED.




                                           2                                    09-30239